DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 11, 15-19, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearce (US PG pub 2009/0131177).
	Pearce shows a multiuser computer arrangement performing the method, 
Sharing an annotation item to a social media site, (Figure 3 shows the broad general process.  The annotation is added in step 72, step 72 is further described in figure 5, see steps 96 and 98.  The sharing to social media site is shown in step 78, step 78 is further described in figure 6, see step 102.)  
Wherein the annotation item is generated based on one or more triggering events occurring during a gameplay session of a video game, is further generated based on at least one annotation rule, wherein the annotation rule is based on a type of the one or more triggering events (figure 5 shows that the generate entry, items 94, 96 and 98, are based on the type of trigger event.  See paragraphs [0068] to [0070] for 

obtaining, by the computer system, the annotation item that is generated based on the one or more triggering events (predetermined criteria, 66) during the gameplay session;  ([0050] "Automatic text creation" or "automatically-generated text (or description)" refers to text that is pre-set or is built from predefined components, and is either used in an entry per se or is made editable by a user.  For example, if a quest is completed, there is often text that would be appropriate to display no matter how the PC completed the quest.  The same is true if the PC discovers a particular geographic location, item, or PC or NPC, achieves a certain level, and so on. 
 [0051] To "automatically" perform an action is to cause the action to occur, without user intervention, upon the condition of a trigger.  For example, a video clip may be automatically stored from a cache upon the occurrence of an event that meets a predetermined criterion.  The video clip may then be automatically caused to appear on a file-sharing site or other such forum.”  Because the text is automatically generated, the examiner is considering that based on the trigger, the computer obtains the appropriate text or annotation.)


	generating, by the computer system, a user interface comprising a display portion that includes video of the gameplay and an annotation portion that includes the annotation item and is presented in combination with the video of the gameplay; (see paragraph [0049] quoted above including "Event data" may video-related data, including screenshots, audio, video, and/or text and description, as well as combinations of these.  

receiving, by the computer system and via the user interface, an indication that the annotation item should be shared to the at least one social media site (figure 6 and paragraph [0072], “One type of sending includes sending the entry to a social networking site (step 102), e.g., Crackle.TM..  This step may occur automatically, the user may be prompted for such a sending, or the user may manually copy generated code into an appropriate form on the file-sharing site.”  The examiner is considering the prompt to be an indication.)
causing, by the computer system, the annotation item to be shared to the at least one social media site. (figure 6, step 102)

determining, by the computer system, that the annotation item should be stored in association with a user identification and causing, by the computer system, the annotation item to be stored in association with the user identification. (figure 8, character 1)

determining, by the computer system, that additional information relating to the annotation item should be obtained and shared to the at least one social media site and sharing the additional information to the at least one social media site (figure 11, editing phase provides additional information)


obtaining, by the computer system, at least a portion of a game log for a gameplay session; identifying, by the computer system, a triggering event based on the game log; generating, by the computer system, the annotation item based on the triggering event.  (figure 3, monitor events [all events or game log], 64)


Response to Arguments
Applicant's arguments filed 2/15/21 have been fully considered but they are not persuasive.
Applicant asserts that Pearce does not teach “an indication that the annotation item was interacted with along with a previous indication that a previous annotation item was interacted with, wherein generating the annotation item is based further on the previous indication that the previous annotation item was interacted with”.    Applicant tries to demonstrate the difference, “In contrast, Applicant’s annotation items are generated based on express feedback obtained from viewers with respect to preceding annotation items. Such feedback is in the form of the viewers’ interactions (positive or negative) with the annotation items. The interactions are tracked and stored for later analyses so that future annotation items may be customized for a viewer based on the interactions with the previous annotation items.”
The examiner does not concur.  The claim language is much broader than what applicant is arguing.  There are no recitations of feedback or viewer interaction. Given the broad language like “based on an indication”, the prior art meets the metes and bounds of the broad claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715